Case 2:17-cr-20595-VAR-EAS ECF No. 198 filed 05/27/20   PageID.3515   Page 1 of 10




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                            Case No. 17-20595
 v.                                         HON. VICTORIA A. ROBERTS

 YOUSEF MOHAMMAD RAMADAN,

               Defendant.
 ______________________________/

           ORDER DENYING DEFENDANT’S MOTION FOR A BILL OF
                      PARTICULARS [ECF No. 169]
      I.     INTRODUCTION
           The Government charged Yousef Mohammad Ramadan (“Ramadan”)

 in a three count Superseding Indictment alleging: (1) possession of a firearm

 with an obliterated serial number in violation of 18 U.S.C. § 922(k); (2)

 possession of a stolen firearm in violation of 18 U.S.C. § 922(j); and (3)

 possession of an unregistered silencer in violation of 26 U.S.C. § 5861(d).

           Ramadan seeks a Bill of Particulars for each charge. Because some

 of the information Ramadan seeks is irrelevant to the charged offenses, and

 the remaining requested information is available through discovery, the

 Court DENIES his motion.




                                        1
Case 2:17-cr-20595-VAR-EAS ECF No. 198 filed 05/27/20   PageID.3516   Page 2 of 10




    II.     RELEVANT FACTUAL BACKGROUND
          On August 17, 2017, Ramadan and his family arrived at the Detroit

 Metropolitan Airport and purchased one-way tickets to Jordan for a flight

 departing that evening. The family checked fifteen pieces of luggage and

 carried on six. When a Transportation Security Administration agent ran one

 of Ramadan’s bags through an x-ray scanner, he was unable to view the

 contents. The agent opened the bag and discovered export-controlled body

 armor plates fitted for a bulletproof vest.

          The body armor required documentation to be taken out of the country.

 Custom and Border Protection (“CBP”) officers went to the gate in search of

 Ramadan. He and his family were already on the plane. CBP officers asked

 Ramadan to step off the plane; they spoke with him for a few minutes near

 the gate. CBP officers told Ramadan he would likely miss his flight; Ramadan

 asked if he could give his wife her medication before the plane left. The CBP

 officers agreed and accompanied Ramadan back onto the plane. Instead of

 handing his wife medication, Ramadan tried to slip a hard drive into her

 purse. CBP officers witnessed this, confiscated the hard drive, and escorted

 Ramadan and his family off the plane.

          CBP officers took Ramadan and his family to a secondary inspection

 area. A CBP officer searched Ramadan’s other luggage and found armor


                                         2
Case 2:17-cr-20595-VAR-EAS ECF No. 198 filed 05/27/20   PageID.3517    Page 3 of 10




 plates, three load bearing vests (armor plate carriers), a bullet proof vest,

 gun magazines and holsters, a taser with two extra cartridges and an extra

 battery pack, law-enforcement grade pepper spray, rifle scopes, tactical

 knives, a gas mask, a black mask, a remote-controlled aerial drone, a

 combat carrying bag, and numerous electronic devices, including

 cellphones, tablets, memory cards, and external hard drives.

       Other CBP officers spoke to Ramadan and reviewed his electronic

 media, which included pictures and video of violent propaganda. Based on

 that review, CBP contacted the Federal Bureau of Investigation (“FBI”) and

 Homeland Security to conduct a further investigation. During an interview,

 Ramadan informed the officers that he had legally purchased certain

 firearms and stored them in a storage locker. Ramadan told the officers that

 – although he could not recall the specific address of the storage facility – he

 knew how to get there and offered to take the officers to the location. When

 agents agreed, Ramadan changed his story and told agents that he had

 given the firearms to a friend, whom he refused to identify.

       Ramadan and his family were ultimately released without charges filed.

       Following Ramadan’s release, agents located a storage locker in Ann

 Arbor. Although it had been rented in Ramadan’s wife’s name, Ramadan

 was listed as the emergency contact and had made rental payments.


                                        3
Case 2:17-cr-20595-VAR-EAS ECF No. 198 filed 05/27/20   PageID.3518   Page 4 of 10




       The FBI executed a search warrant for the storage unit on August 23,

 2017. Inside the storage unit, agents found ammunition and several

 firearms/rifles, as well as a silencer, riflescopes, and various gun parts and

 magazines. Two of the firearms – a Jennings .22 caliber handgun and a

 Ruger .22 caliber handgun – had obliterated serial numbers.

       The FBI continued its investigation. It determined Ramadan stole the

 Jennings handgun and found multiple videos showing Ramadan firing his

 defaced Ruger with the silencer attached. In one video, Ramadan uses the

 silencer to fire his Ruger out of his apartment window in a residential

 neighborhood.

       On August 25, 2017, the Government filed a criminal complaint. On

 September 7, 2017, the Government charged Ramadan in an indictment. On

 November 13, 2018, the Government charged Ramadan in the three count

 superseding indictment.

       Between the first and superseding indictments, Ramadan filed several

 substantive motions including but not limited to: motions to suppress,

 motions to dismiss, a motion for issuance of a Fed. R. Crim. P. 17(c)

 subpoena, a motion to strike testimony, motions to compel discovery, and a

 motion to compel Giglio materials.




                                       4
Case 2:17-cr-20595-VAR-EAS ECF No. 198 filed 05/27/20       PageID.3519    Page 5 of 10




           Since the superseding indictment was filed in November of 2018 –

 approximately a year and a half ago – Ramadan filed a motion to dismiss, a

 motion for inspection of Grand Jury vote and transcripts or alternatively for

 particulars as to what was presented to the Grand Jury, a motion to adjourn

 trial dates, a motion to change venue, a motion to dismiss Count Three of

 the superseding indictment, motions in limine to exclude prior bad acts

 evidence and proposed exhibits, and finally, this Motion for a Bill of

 Particulars.

    III.      STANDARD OF REVIEW
           Under Federal Rule of Criminal Procedure 7(f):

                 The court may direct the government to file a bill of
                 particulars. The defendant may move for a bill of
                 particulars before or within 14 days after arraignment
                 or at a later time if the court permits. The government
                 may amend a bill of particulars subject to such
                 conditions as justice requires.

           It is within the Court’s sound discretion whether to grant or deny a bill

 of particulars. A bill of particulars serves three purposes: “(1) to inform the

 defendant of the nature of the charge against him to prepare for trial; (2) to

 avoid or minimize the danger of surprise at the time of trial; and (3) to enable

 him to plead his acquittal or conviction to bar another prosecution for the

 same offense when the Indictment is too vague and indefinite for such

 purposes.” United States v. Stone, No. 10-20123, 2011 WL 4708783 (E.D.
                                           5
Case 2:17-cr-20595-VAR-EAS ECF No. 198 filed 05/27/20         PageID.3520   Page 6 of 10




 Mich. Oct. 11, 2011) at *5 (citing United States v. Brimley, 529 F.2d 103, 108

 (6th Cir. 1976)).

    IV.     ANALYSIS
          The superseding indictment alleges:
               Count One (18 U.S.C. § 922(k)) – Possession of a
               Firearm with an Obliterated Serial Number

               On or about August 23, 2017, in the Eastern District
               of Michigan, the defendant, Yousef Mohammad
               Ramadan, knowingly possessed firearms, that is:
            1. A Jennings J-22         .22       caliber   semi-automatic
               handgun; and

            2. A Ruger MK II .22 caliber semi-automatic handgun,
               which had been shipped and transported in interstate
               and    foreign     commerce,        from     which     the
               manufacturer’s serial number had been removed,
               altered, and obliterated, in violation of Title 18, United
               States Code, Sections 922(k) and 924(a)(1)(B).

               Count Two (18 U.S.C. § 922(j)) – Possession of a
               Stolen Firearm

               On or about August 23, 2017, in the Eastern District
               of Michigan, the defendant, Yousef Mohammad
               Ramadan, knowingly possessed a stolen firearm,
               that is, a Jennings J-22 .22 caliber semi-automatic
               handgun, which had been shipped and transported
               in interstate and foreign commerce, knowing and
               having reasonable cause to believe the firearm was
               stolen, in violation of Title 18, United States Code,
               Sections 922(j) and 924(a)(2).

               Count Three (26 U.S.C. § 5861(d)) – Possession
               of Unregistered Silencer

                                             6
Case 2:17-cr-20595-VAR-EAS ECF No. 198 filed 05/27/20   PageID.3521   Page 7 of 10




             On or about August 23, 2017, in the Eastern District
             of Michigan, the defendant, Yousef Mohammad
             Ramadan, knowingly possessed a firearm, that is, a
             silencer, not registered to him in the National
             Firearms Registration and Transfer Record, in
             violation of Title 26, United States Code, Sections
             5841, 5861(d), and 5871.

 ECF No. 113, PageID.2278-2279.

       On Counts I and II, Ramadan seeks: the exact dates the items were

 stolen; where and from whom they were stolen; if Ramadan did not steal or

 convert the firearms, the dates the firearms came into his possession and

 from whom; specification of any acts taken by Ramadan that aided in the

 theft of the firearms and obliteration of the serial numbers; when and from

 whom the Ruger firearm was stolen, and the date its serial number was

 obliterated; and when and from whom the Jennings firearm was stolen, and

 the date its serial number was obliterated.

       On Count III, Ramadan seeks the name of the manufacturer of the

 silencer; the date it was sold; the date it was shipped to the initial buyer;

 where it was sold; to whom it was sold; the date it came into his possession;

 the date and time he was required to register the silencer, and the date and

 time it became unlawful for him to possess it.




                                       7
Case 2:17-cr-20595-VAR-EAS ECF No. 198 filed 05/27/20   PageID.3522    Page 8 of 10




       Ramadan acknowledges the Government provided “robust” discovery,

 but says that without this specific information, he is unable to adequately

 defend himself against the charges.

       The Government objects. It says: (1) the indictment is legally sufficient;

 and (2) the motion is untimely, frivolous, and seeks to obtain information that

 is irrelevant to the pending charges, or already available to Ramadan through

 discovery.

       The Court agrees with the Government. Regarding Count II, to the

 extent Ramadan seeks the exact dates the Jennings firearm was stolen, from

 whom it was stolen, and the date it came into his possession, the Court

 denies this request as MOOT. The Government specified in its response that

 it provided this information in discovery. The Government notes its

 production includes reports and photographs from the August 23, 2017

 search warrant execution at the storage unit, including photographs of the

 firearms and silencer at issue. Additionally, the Government says it produced

 reports identifying the specific customer from whom the Jennings firearm

 was stolen, and that it and Ramadan’s previous counsel flew to California

 and deposed the individual from whom the firearms were stolen. Ramadan

 does not – nor could he – dispute this; the Government attaches the

 deposition transcript to its response. A defendant is not entitled to a bill of


                                        8
Case 2:17-cr-20595-VAR-EAS ECF No. 198 filed 05/27/20   PageID.3523    Page 9 of 10




 particulars for information that is available through other sources. United

 States v. Stone, No. 10-20123, 2011 WL 4708783 (E.D. Mich. Oct. 11, 2011)

 at *5 (quoting United States v. Rosenthal, 793 F.2d 1214, 1227 (11th Cir.

 1986)).

       The remaining information Ramadan requests is irrelevant to the

 charged offenses.

       On Count I, the Government must prove Ramadan: “(1) knowingly

 possessed a firearm; (2) which had its serial number altered, removed, or

 obliterated; and (3) that the firearm had been shipped, received, or

 transported in interstate commerce.” United States v. Peete, 781 F. App’x

 427, 432 (6th Cir. 2019) (internals quotations omitted).

       The manner in which the firearms came into Ramadan’s possession,

 the date the firearms came into his possession and had their serial numbers

 obliterated, and any specific acts Ramadan took to aid in the theft and

 obliteration of the serial numbers are irrelevant.

       On Count III, the Government must prove Ramadan: (1) knowingly

 possessed the device described in the indictment; (2) the device was a

 firearm silencer; (3) Ramadan knew of the characteristics of the device that

 would make it function as a firearm silencer and he intended it to function as

 such, even if it did not actually work to silence a firearm; and (4) the firearm


                                        9
Case 2:17-cr-20595-VAR-EAS ECF No. 198 filed 05/27/20       PageID.3524   Page 10 of 10




  silencer was not registered to the defendant.” United States v. Rose, 522

  F.3d 710, 719-20 (6th Cir. 2008).

          The manufacturer of the silencer, the date it was sold, the date it was

  shipped to the initial buyer, where and to whom it was sold, the date it came

  into Ramadan’s possession, and the date and time Ramadan was required

  to register it are irrelevant to the charge.

          The Court finds the superseding indictment sufficiently informs

  Ramadan of the charges against him and permits him to prepare a defense

  and avoid surprise at trial.

     V.      CONCLUSION
          The superseding indictment is constitutionally sufficient – it describes

  the nature of the charges and permits Ramadan to prepare a defense. As an

  aside, the Court believes Ramadan is clear on the charges against him;

  Ramadan filed over 18 substantive motions during the two and half years

  this case has been pending.

          The Court DENIES Ramadan’s motion.

          IT IS ORDERED.

  Date: May 27, 2020                             s/ Victoria A. Roberts
                                                 Victoria A. Roberts
                                                 United States District Judge




                                          10
